Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT   
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Wang on 7/7/2022.

The application has been amended as follows: 
1.	(Proposed Amendment) A computer-implemented method comprising:
a processor; and
	a memory storing instructions, which when executed by the processor, cause the processor to: 
receive, by an online system from a content provider, a draft for a content item associated with a plurality of content objects arranged in a hierarchical structure, the draft associated with a plurality of draft fragments, each draft fragment comprising a modification to a field of a content object of the plurality of content objects;
analyze the plurality of draft fragments associated with the draft to identify one or more changes in any field¸ wherein the one or more changes comprises at least one of a deletion, subtraction, or modification;
determine whether there is a conflict in the draft based on the identified one or more changes during the analysis of the draft fragments;
resolve, responsive to detecting a conflict in the draft, the conflict in the draft of the content item based on at least a variety of priority factors to determine priority and order of changes to implement, wherein the variety of priority factors and order of changes to implement is used to:
determine multiple series of content items to be implemented sequentially, and 
select changes to be implemented in parallel, wherein the selection of changes to be implemented in parallel: 

takes system performance into account when determining a sequence of changes to be implemented in parallel, including a maximum number of tasks that can be implemented in parallel; 
order the draft fragments of the plurality of draft fragments into an order to be published based on the position within the hierarchical structure of the content object associated with each draft fragment; and
publish, responsive to the ordering, the draft by modifying, in a sequence based on the order, one or more content objects of the plurality of content objects according to each draft fragment of the plurality of draft fragments by, for each of the plurality of draft fragments in the order to be published:
apply the modification of the draft fragment to the associated content object of the plurality of content objects.  
2.	(Original) The method of claim 1, where the draft is identified by a unique identification, the draft has a plurality of fields, and each field has at least one value.
3.	(Original) The method of claim 1, where a draft fragment associated with the draft is identified by a unique identification, the draft fragment has a plurality of fields, and each field has a value.
4.	(Original) The method of claim 1, wherein analyzing the plurality of draft fragments associated with the draft comprises:
identifying a plurality of fields of the content object associated with a draft fragment of the plurality of draft fragment, each field of the content object having a value;
generating a hashcode of the content object based on the plurality of fields and associated values of the plurality of the fields of the content object; and
storing the hashcode of the content object in a data store. 
5.	(Original) The method of claim 4, wherein generating the hashcode of the content object comprises:
concatenating the plurality of fields of the content object; 
applying a hash function to the concatenated plurality of fields of the content object; and
generating the hashcode of the content object based on the application of the hash function. 
6.	(Previously presented) The method of claim 4, further comprising:
retrieving a current content object associated with the draft fragment, the current content object corresponding to the content object for which the draft fragment was created;
generating a current hashcode of the current content object based on the plurality of fields of the current content object;
comparing the hashcode of the content object stored in the data store with the current hashcode of the current content object; and
determining a conflict in the draft in response to the stored hashcode of the content object and the current hashcode of the current content object not matching with each other.
7.	(Previously Presented) The method of claim 1, wherein resolving the conflict in the draft of the content item comprises:
displaying a message to the content provider, the message indicating a conflict identified in the draft. 
8.	(Previously presented) The method of claim 1, wherein a conflict in a draft arises in response to one of following events:
a plurality of draft fragments comprising a modification to a same field of a content object of the plurality of content objects; 
one or more draft fragments comprising a modification to a field of an old version of a content object which has since been updated;
one or more draft fragments comprising a modification to a field of a content object that has been deleted; and
one or more draft fragments comprising a modification to a field of a content object whose parent object or grandparent object in a hierarchical structure of content objects has been deleted.
9.	(Original) The method of claim 1, further comprising selecting a first subset of draft fragments of the plurality of draft fragments for publication based on the analysis, wherein publishing the draft and selected one or more draft fragments comprises publishing the draft and the first subset of draft fragments.
10.	(Cancelled).
11.	(Proposed Amendment) A non-transitory computer readable storage medium comprising instructions which when executed by a processor, cause the processor to perform the steps of:
receiving, by an online system from a content provider, a draft for a content item associated with a plurality of content objects arranged in a hierarchical structure, the draft associated with a plurality of draft fragments, each draft fragment comprising a modification to a field of a content object of the plurality of content objects;
analyzing the plurality of draft fragments associated with the draft of the content item to identify one or more changes in any field¸ wherein the one or more changes comprises at least one of a deletion, subtraction, or modification;
determining whether there is a conflict in the draft based on the identified one or more changes during the analysis of the draft fragment;
resolving, responsive to a conflict in the draft, the conflict in the draft of the content item based on at least a variety of priority factors to determine priority and order of changes to implement, wherein the variety of priority factors and order of changes to implement is used to:
determine multiple series of content items to be implemented sequentially, and 
select changes to be implemented in parallel, wherein the selection of changes to be implemented in parallel: 

takes system performance into account when determining a sequence of changes to be implemented in parallel, including a maximum number of tasks that can be implemented in parallel; 
ordering the draft fragments of the plurality of draft fragments into an order to be published based on the position within the hierarchical structure of the content object associated with each draft fragment; and
publishing, responsive to the ordering, the draft by modifying, in a sequence based on the order, one or more content objects of the plurality of content objects according to each draft fragment of the plurality of draft fragments by, for each of the plurality of draft fragments in the order to be published:
applying the modification of the draft fragment to the associated content object of the plurality of content objects.
12.	(Original) The computer readable medium of claim 11, where the draft is identified by a unique identification, the draft has a plurality of fields, and each field has at least one value.
13.	(Original) The computer readable medium of claim 11, where a draft fragment associated with the draft is identified by a unique identification, the draft fragment has a plurality of fields, and each field has a value.
14.	(Original) The computer readable medium of claim 11, wherein analyzing the plurality of draft fragments associated with the draft comprises:
identifying a plurality of fields of the content object associated with a draft fragment of the plurality of draft fragment, each field of the content object having a value;
generating a hashcode of the content object based on the plurality of fields and associated values of the plurality of the fields of the content object; and
storing the hashcode of the content object in a data store. 
15.	(Original) The computer readable medium of claim 14, wherein generating the hashcode of the content object comprises:
concatenating the plurality of fields of the content object; 
applying a hash function to the concatenated plurality of fields of the content object; and
generating the hashcode of the content object based on the application of the hash function. 
16.	(Previously presented) The computer readable medium of claim 14, wherein the steps further comprise:
retrieving a current content object associated with the draft fragment, the current content object corresponding to the content object for which the draft fragment was created;
generating a current hashcode of the current content object based on the plurality of fields of the current content object;
comparing the hashcode of the content object stored in the data store with the current hashcode of the current content object; and
determining a conflict in the draft in response to the stored hashcode of the content object and the current hashcode of the current content object not matching with each other.
17.	(Previously Presented) The computer readable medium of claim 11, wherein resolving the conflict in the draft of the content item comprises:
displaying a message to the content provider, the message indicating a conflict identified in the draft. 
18.	(Previously presented) The computer readable medium of claim 11, wherein a conflict in a draft arises in response to one of following events:
a plurality of draft fragments comprising a modification to a same field of a content object of the plurality of content objects; 
one or more draft fragments comprising a modification to a field of an old version of a content object which has since been updated;
one or more draft fragments comprising a modification to a field of a content object that has been deleted; and
one or more draft fragments comprising a modification to a field of a content object whose parent object or grandparent object in a hierarchical structure of content objects has been deleted.  
19.	(Original) The computer readable medium of claim 11, wherein the steps further comprise selecting a first subset of draft fragments of the plurality of draft fragments for publication based on the analysis, and wherein publishing the draft and selected one or more draft fragments comprises publishing the draft and the first subset of draft fragments.
20.	(Cancelled).

21.	(Proposed Amendment) A system, comprising:
	a processor; and
	a memory storing instructions, which when executed by the processor, cause the processor to: 
receive, by an online system from a content provider, a draft for a content item associated with a plurality of content objects arranged in a hierarchical structure, the draft associated with a plurality of draft fragments, each draft fragment comprising a modification to a field of a content object of the plurality of content objects;
analyze the plurality of draft fragments associated with the draft to identify one or more changes in any field¸ wherein the one or more changes comprises at least one of a deletion, subtraction, or modification;
determine whether there is a conflict in the draft based on the identified one or more changes during the analysis of the draft fragments;
resolve, responsive to detecting a conflict in the draft, the conflict in the draft of the content item based on at least a variety of priority factors to determine priority and order of changes to implement, wherein the variety of priority factors and order of changes to implement is used to:
determine multiple series of content items to be implemented sequentially, and 
select changes to be implemented in parallel, wherein the selection of changes to be implemented in parallel: 

takes system performance into account when determining a sequence of changes to be implemented in parallel, including a maximum number of tasks that can be implemented in parallel; 
order the draft fragments of the plurality of draft fragments into an order to be published based on the position within the hierarchical structure of the content object associated with each draft fragment; and
publish, responsive to the ordering, the draft by modifying, in a sequence based on the order, one or more content objects of the plurality of content objects according to each draft fragment of the plurality of draft fragments by, for each of the plurality of draft fragments in the order to be published:
apply the modification of the draft fragment to the associated content object of the plurality of content objects.  
                                                             
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Applicant's arguments filed 6/16/2022 have been fully considered and are persuasive. The rejections under 35 U.S.C. 103 of claims 1-9,11-19, and 21 have been withdrawn. Claims 1-9,11-19, and 21 have been allowed.
The independent claims 1,11 and 21 are related to prior art(s): Bilschak et al. (hereinafter Bil) "A Quick Introduction to Version Control with Git and GitHub". PLOS Computational Biology. January 19, 2016. pgs. 1 – 18 , in view of US 20140195892 A1; Hampton; Mark C. et al. (hereinafter Hampton), US 20170277905 A1; Bjorg; Steve et al. (hereinafter Bjorg) and US 20080120298 A1; Duffy; John Joseph et al. (hereinafter Duffy). Bil teaches a Github system with version control and an editing system that allows a plurality of users collaborate on data and make certain commits/updates. Hampton teaches a system with in-line editing of webpages accessible to a plurality of users. Bjorg teaches a system for live editing and publishing of documents within a content management system using a hybrid draft authorization workflow within an authoring component used for content creation. Duffy teaches the utilization of parallelizing sequential data using transaction. The independent claim contains the unique concept of uniquely analyzing a plurality of draft fragments and then applying a variety of special priority factors to determine how/what order to implement the changes necessary to correct conflicts. The system then implements the changes sequentially and in parallel in the order determined by the unique priority factors. This unique step in combination with the surrounding language helps give the claim novelty. 	
	All dependent claims are also allowed based on their dependency on the Independent claims. 
The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. It is thereby asserted by the Examiner that, in light of the above and in further deliberation overall of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 						Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183